DETAILED ACTION
Applicant’s amendment and response dated 10/24/2021 has been provided in response to the 4/23/2021 Office Action which rejected claims 1-6, wherein claims 1, 3, and 6 have been amended. Thus, claims 1- 6 remain pending in this application and have been fully considered by the examiner.
Applicant's arguments have been fully considered but they are not persuasive. Accordingly, the rejection of the claims over the prior art in the previous office action is maintained and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1: 
lines 45-46 “the separate downloads” does not have sufficient antecedent basis for this limitation in the claim.

		Claim 3:
		lines 8-9 recite “this step being called a state of a system,” which holds no patentable weight, as it simply describes the name of the step. Applicant is advised of amendment to the claim shown below as an example: (i) providing a computer operating system including the step of disk mirroring or mirrors, wherein the step of disk mirroring or mirrors comprises providing and updating replication of a group of logical disk volumes.
		line 17 “QC” should be spelled out in the claim to clearly indicate the intent purpose of the acronym term, as acronyms are likely to be changed over time.
Dependent claims 2, 4 and 5 mirror the deficiencies of the claims upon which they depend and are also objected to.
 Applicant is advised to review entire claims for further needed corrections and appropriate corrections are required.

Allowable Subject Matter
4.	Claims 1, 2, and 6 would be allowable if the claims were amended to overcome all objections as stated above.

Claim Interpretation
Regarding claim 3 , Applicant should please note that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed 
In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the 
Therefore the steps of “if there is an issue, fixing and repeating the above steps a) and b” and “if there are no issues, publishing the snapshots to a Provider/USI portion of a Cloud and communicating to at least one utility company client that updates are available,” as recited in claim 3 are contingent limitations, given its broadest reasonable interpretation, and are not required.

Response to Arguments
5.	Applicant's arguments filed 10/24/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding claims 3-5 that “Claims 3, 4, and 5 are all dependent on Claim 1 and benefit from the amended Claim 1 as just explained above; Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo (US Patent Application Publication 2014/0337429 Al) in view of Keagy et al (US Patent 8,364,802 BI). Key differences that are shown in the currently amended claims from the prior art are: 
A. Now there clarifies the three discrete and separate downloads and uploads (from the cloud and then to the separate utility company, and finally to the intranet of its substations); 
B. The actions are isolated and separate from the internet; 
C. The system tracking by Provider USI of the status of the latest update that the customer utility company has for their system; and 
D. The inherent quality control tests of the system updates by the provider/ 
USI prior to any exposure to the utility company” (see pages 11-12 of Applicant’s 
remarks), it is noted that claim 3 is an independent claim. Also, it is noted that the features upon which applicant relies (i.e., the three discrete and separate downloads and uploads (from the cloud and then to the separate utility company, and finally to the intranet of its substations), the actions are isolated and separate from the internet, the system tracking by Provider USI of the status of the latest update that the customer utility company has for their system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo (US Patent Application Publication 2014/0337429 A1) in view of Keagy et al (US Patent 8,364,802 B1).
As to claim 3, Asenjo teaches a process for using a management system for managing updates and reducing errors to a set of controls and software for disturbance monitoring equipment (DME) comprised of: 
publishing at least one snapshot locally and insulated from the internet and the cloud at the provider company Provider/USI that maintains the management system for disturbance monitoring equipment (see e.g. [0048], [0059] and [0060]),
providing software of the Provider/USI including (i) providing the software and (ii) publishing the process of the Provider/USI (see e.g. [0049] and [0050]) and verifying the software including (i) verifying latest software with QC test system of the Provider/USI to reveal an issue, (ii)  if there is an issue, fixing and repeating the above steps a) and b (see e.g. [0049] and [0050]) and if there are no issues, publishing the snapshots to a Provider/USI portion of a Cloud (see e.g. [0069] and [0084]) and communicating to at least one utility company client that updates are available (see [0109]).

Asenjo does not specifically teach providing a computer operating system including the step of disk mirroring or mirrors, wherein the step of disk mirroring or mirrors comprises  providing and updating replication of a group of logical disk volumes, (ii) creating at least one snapshot at a particular point in time, this step being called a state of a system and (iii) publishing the at least one snapshot locally at the provider company Provider/USI that maintains the management system for disturbance monitoring equipment. 

In an analogous art of managing a system, Keagy teaches providing a computer operating system including the step of disk mirroring or mirrors, wherein the step of disk mirroring or mirrors comprises providing and updating replication of a group of logical disk volumes (See e.g. col.9 lines 49-51 and see e.g. col.39 lines 20-24), creating at least one snapshot at a particular point in time, this step being called a state of a system, and publishing the at least one snapshot locally at the provider company (Provider/USI) that maintains the management system for disturbance monitoring equipment (see e.g. col.28 lines 13-21). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Asenjo to incorporate/implement the limitations as taught by Keagy in order to provide an automated and more efficient method/system of hosting services for multiple nodes, as suggested by Keagy (See col. 4 lines 64-66).

As to claim 4, Asenjo also teaches using the management system for disturbance monitoring equipment to synchronize a local repository of the utility company client to the Provider/USI portion of the Cloud which maintains the improved management system for disturbance monitoring equipment and using the process of the management system for disturbance monitoring equipment of the Provider/USI to apply updates (see e.g. [0084] and [0130]).

As to claim 5, Keagy further teaches where in the providing a computer operating system is an operating system selected from the group consisting of Linux, [eComStation, Microsoft Windows, NetWare, open virtual memory system (VMS), mac/OS by Apple Inc., OS/2 - a series created by Microsoft and IBM , and Transaction Processing Facility (TPF)] (see col. 9 lines 49-51). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Asenjo to 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192